Opinion filed July 28, 2011




                                              In The


   Eleventh Court of Appeals
                                            __________

                                      No. 11-10-00295-CV
                                          __________

                        IN THE INTEREST OF A.R.B., A CHILD


                              On Appeal from the 87th District Court
                                       Leon County, Texas
                                 Trial Court Cause No. D-05-557


                              MEMORANDUM                 OPINION
          Valerie Cashner is the appellant in this appeal. She has filed a motion to dismiss the
appeal pursuant to TEX. R. APP. P. 42.1(a)(1). In the motion, appellant states that “[t]he matters
in controversy in the above entitled and numbered causes of action will not be pursued for
Appeal by [appellant].” Therefore, in accordance with appellant’s request, we dismiss the
appeal.
          The motion to dismiss is granted, and the appeal is dismissed.


                                                              PER CURIAM

July 28, 2011
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.